Citation Nr: 0701872	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1964 to January 
1968.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

The preponderance of the medical evidence of record indicates 
that the veteran's PTSD has resulted in substantial 
occupational and social impairment with deficiencies in most 
areas of daily living.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in December 2004.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, VA informed the veteran 
of the elements comprising his claim and the evidence needed 
to substantiate the claim.  This letter requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  And this 
letter advised the veteran of the respective duties of the VA 
and of the veteran in obtaining evidence needed to 
substantiate his claim.  Id.  

The Board notes two deficiencies with VCAA notification, 
however.  VA issued the letter to the veteran after the 
initial adjudication of his increased rating claim in 
September 2004.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  And this letter 
did not provide the veteran with information concerning the 
effective dates for the award of benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  VA, in accordance with 
Mayfield, readjudicated the veteran's claim in a February 
2005 Statements of the Case.  See Mayfield, 444 F.3d 1328.  
And the lack of notice regarding effective dates is not 
prejudicial.  As the Board in part grants the veteran's claim 
below, any defect with regard to the effective date portion 
of the notice will be rectified by the RO when effectuating 
the veteran's increased rating award.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

As such, the veteran has not been negatively affected by the 
notice here.  In sum, the Board finds that VA satisfied VCAA 
notification requirements in this matter.  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with a compensation examination for his claim.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

The veteran filed an increased rating claim for PTSD in June 
2004.  In a September 2004 rating decision, the RO denied the 
veteran's claim.  For the reasons set forth below, the Board 
disagrees with this decision, and finds a higher evaluation 
warranted here.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The RO service connected the veteran for PTSD under 
Diagnostic Code [DC] 9411 of 38 C.F.R. § 4.130.  Under DC 
9411, ratings of 0, 10, 30, 50, 70, and 100 percent may be 
assigned.  As the veteran has already been assigned a 50 
percent evaluation, the Board will limit its analysis to 
whether a higher rating (i.e., 70 or 100 percent) would be 
appropriate here.  

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In this matter, the Board finds a 70 percent evaluation 
warranted based on the medical evidence of record.  This 
evidence consists of a September 2004 VA compensation 
examination report, VA treatment records, and evaluation 
records from the VA Vet Center in Charlotte, North Carolina.  
This evidence shows the veteran to be coherent, oriented, and 
cognitively sound.  But the evidence also demonstrates that 
the veteran continues to be compulsively obsessed with his 
Vietnam experiences, and that the intrusive thoughts emerging 
from this compulsivity has resulted in an ability to 
establish and maintain effective social and occupational 
relationships.    

The September 2004 VA examiner stated that the claims file 
had been reviewed prior to examination of the veteran.  The 
examiner noted that the veteran appeared well groomed with 
good personal hygiene.  She described him as alert and 
cooperative, as oriented x3, with normal eye contact, 
mannerisms, facial expressions, and motor activity.  She 
described his thinking as linear and goal directed.  She 
noted that he denied suicidal and homicidal ideations.  And 
she noted that the veteran lives with his minor son.  

But the examiner noted the veteran's mood as depressed with a 
blunted affect.  She noted his pressured speech.  She noted 
(as did May 2004 VA treatment records) the veteran's 
compulsion to speak of his Vietnam experiences, and stated 
that she frequently had to redirect the veteran away from his 
preoccupation with his Vietnam experiences.  The veteran 
related to the examiner his social isolation.  The record 
indicates he is unemployed.  He related that the war in Iraq 
aggravated the symptoms of his PTSD.  And the examiner noted 
the veteran's reports of experiencing sleep disturbances.      

Subsequent VA treatment records reflect the veteran's 
preoccupation with his experiences in Vietnam and the current 
US operations in Iraq.  Records dated from January to October 
2005 indicate that the veteran continued to experience 
flashbacks and guilt related to his Vietnam experiences, and 
experienced disturbances related to US activities in Iraq.  

The evaluation records from the Vet Center show the veteran 
to be cognitively sound, coherent, and oriented.  But, as 
with the September 2004 report and VA treatment records, 
these records detail the extent of the veteran's intrusive 
thoughts, nightmares, and flashbacks related to his Vietnam 
experiences.  

And finally, the veteran's statements at his August 2005 
Board hearing are consistent with findings in the VA records 
and report.  The veteran testified that he experiences sleep 
disturbances, intrusive thoughts, and flashbacks related to 
his experiences in Vietnam.  

In short, this evidence supports the veteran's claim that his 
PTSD results in deficient occupational and social impairment.  
See 38 C.F.R. § 4.130, DC 9411.  As such, a 70 percent rating 
is warranted here.  

The Board finds a 100 percent rating unwarranted, however, at 
any time during this appeal.  The veteran's impairment cannot 
be described as "total."  The record does not show the type 
of cognitive and behavioral impairment reserved for a 100 
percent evaluation -  the veteran is still able to think 
logically and coherently, and is well oriented.  38 C.F.R. § 
4.130, DC 9411.

In making this decision, the Board has recognized the 
veteran's subjective complaints.  The Board has considered 
his comments closely.  But, as the veteran is a layperson, 
the Board assigns more weight to the conclusions derived from 
the medical professionals' examination reports.  Ultimately, 
a layperson's personal belief, however sincere, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  








Finally, the Board finds an extraschudular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher rating of 70 percent for service-connected PTSD is 
granted, subject to the laws and regulations controlling the 
award of monetary benefits.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


